Per Curiam:
The picture in question having been exhibited to the *914court as part of the return to the certiorari order, we have reached the conclusion that the determination of the Commission refusing a license for release of the picture should be confirmed, with fifty dollars costs and disbursements to the respondents, upon the ground that, in the words of the statute,* it is of such a character that its exhibition would tend to corrupt morals and incite to crime. Present'—-Clarke, P. J., Laughlin, Smith,
Merrell and Greenbaum, JJ. Determination confirmed, with fifty dollars costs and disbursements.

See Laws of 1921, chan. 715, § 5.— [Rep.